Case 5:19-cv-00877-MWF-SHK Document 3 Filed 05/09/19 Page 1 of 3 Page ID #:39




  1 MARCOS D. SASSO (SBN 228905)
    sassom@ballardspahr.com
  2 BALLARD SPAHR LLP
     2029 Century Park East, Suite 800
  3 Los Angeles, CA 90067-2909
     Telephone: 424.204.4400
  4 Facsimile: 424.204.4350
  5    Attorneys for Defendant
        BRIDGECREST CREDIT
  6      COMPANY, LLC
  7
  8
  9                          UNITED STATES DISTRICT COURT
 10                         CENTRAL DISTRICT OF CALIFORNIA
 11
 12 ANTHOLINE FERNANDEZ and                          CASE NO. 5:19-CV-00877
    RONALD FERNANDEZ, on behalf of
 13 themselves and members of the general
    public,                                          NOTICE OF INTERESTED
 14                                                  PARTIES (L.R. 7.1-1)
                      Plaintiff,
 15
           v.
 16
    BRIDGECREST CREDIT COMPANY,
 17 LLC, an Arizona limited liability
    company; and DOES 1 through 25,
 18 inclusive,
 19                   Defendant.

 20
 21
 22
 23
 24
 25
 26
 27
 28
      DMWEST #36772810 v3
                              NOTICE OF INTERESTED PARTIES (L.R. 7.1-1)
Case 5:19-cv-00877-MWF-SHK Document 3 Filed 05/09/19 Page 2 of 3 Page ID #:40



  1        The undersigned, counsel of record for defendant Bridgecrest Credit
  2 Company, LLC, certifies that the following listed party (or parties) may have a
  3 pecuniary interest in the outcome of this case. These representations are made to
  4 enable the Court to evaluate possible disqualification or recusal:
  5        1.     Bridgecrest Credit Company, LLC is a wholly-owned subsidiary of
  6 Bridgecrest Acceptance Corporation.
  7
  8   Dated: May 9, 2019                   BALLARD SPAHR, LLP
                                           MARCOS D. SASSO
  9
 10                                        By:     /s/ Marcos D. Sasso
                                                 Marcos D. Sasso
 11
                                                 Attorneys for Defendant
 12                                               BRIDGECREST CREDIT
                                                  COMPANY, LLC
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                             NOTICE OF INTERESTED PARTIES (L.R. 7.1-1)
Case 5:19-cv-00877-MWF-SHK Document 3 Filed 05/09/19 Page 3 of 3 Page ID #:41



  1                                 PROOF OF SERVICE
 2        I am a resident of the State of California, over the age of eighteen years, and
   not a party to the within action. My business address is BALLAR' ID SPAHR LLP,
 3 2029 Century Park East, Suite 800, Los Angeles, CA 90067-2909.
 4       On May 9, 2019, I served the document(s) entitled: NOTICE OF
   INTERESTED PARTIES on the interested parties in this action by placing a true
 5 and correct copy of the document thereof, enclosed in a sealed envelope as follows:
 6    TRUEBLOOD LAW FIRM                              Attorneys for Plaintiffs
      Alexander B. Trueblood                          Antholine Fernandez
  7   10940 Wilshire Blvd., Suite 1600                Ronald Fernandez
      Los Angeles, CA 90024
 8
      LAW OFFICES OF BRANDON A.
 9    BLOCK
      Brandon A. Block
10    433 North Camden Drive, Suite 600
      Beverly Hills, CA 90210
11
12                BY MAIL: by placing the document(s) listed above in a sealed
                  envelope with California addressed as set forth below. I am readily
13                familiar with the firm's practice of collection and processing
                  correspondence for mailing. Under that practice it would be deposited
14                with the U.S. Postal Service on that same day with postage thereon
                  fully prepaid in the ordinary course of business. I am aware that on
15                motion of the party served, service is presumed invalid if postal
                  cancellation date or postage meter date is more than one day after date
16                of deposit for mailing in affidavit.
17          O     BY OVERNIGHT MAIL: by causing document(s) to be picked up
                  by an overnight delivery service company for delivery to the
18                addressee(s) on the next business day.
19          O     BY HAND: by personally delivering the document(s) listed above to
                  the person(s) at the address(es) set forth below.
20
            O     BY PERSONAL DELIVERY: by causing personal delivery by First
21                Legal Network of the document(s) listed above to the person(s) at the
                  address(es) set forth below.
22
            O     BY E-MAIL: by attaching an electronic copy of the document(s)
23                listed above to the e-mail address listed below.
24          I declare that I am employed in the office of a member of the bar of this
      Court at whose direction the service was made.
25
            Executed on May 9, 2019, at Los Ange            alifomia.
26
27                                              ari        en
28

                             NOTICE OF INTERESTED PARTIES (L.R. 7.1-I)
